Appellant was convicted in the Corporation Court of the City of Corsicana for violating the Sunday law, and appealed to the County Court of Navarro County, where he was convicted, the fine imposed being $25. He has attempted to appeal to the Court of Criminal Appeals by giving recognizance. The Assistant Attorney-General has filed a motion to dismiss the appeal because the amount of the fine in the county court was less than one hundred dollars, and consequently the judgment of the county court was final. The motion is well taken. Article 4, section 16, Constitution, prescribes the jurisdiction of the county court; and the Legislature by the acts of 1892, page 37, section 25 provides: "The preceding section shall not be so construed as to embrace cases which have been appealed from justices', mayors' or other inferior courts, to the county court, and in which the judgment rendered or fine imposed by the county court shall not exceed one hundred dollars, exclusive of cost. In such cases, the judgment of the county court shall be final." See also Nelson v. State, 33 Tex.Crim. Rep.. The appeal is accordingly dismissed.
Dismissed.